PRICE, Presiding Judge.
The return to the certiorari issued by this court on motion of defendant shows that the motion for new trial was duly continued and kept alive until June 10, 1964, when it was overruled. The state’s motion to strike the entire record because it was not timely filed in this court is not well taken.
However, the court reporter merely certifies to the correctness of the transcript of the testimony and there is no certificate that such transcript of testimony was ever filed with the clerk and no certificate of notice to the parties or their attorneys of record of any such filing. Under these circumstances the transcript of testimony cannot be considered here. Morris v. State, 268 Ala. 60, 104 So.2d 810.
We find no error in the transcript of the record. The judgment is due to be and is hereby affirmed.
Affirmed.